Case 21-50964-bem        Doc 189    Filed 07/15/21 Entered 07/15/21 17:10:29             Desc Main
                                   Document     Page 1 of 23



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                              )
                                     )                       CHAPTER 11
 YC ATLANTA HOTEL LLC and            )
 YC FERNLEY HOTEL LLC                )                       Case No. 21-50964-BEM
                                     )                       (Jointly Administered)
 Debtor.                             )
 ____________________________________)
                                     )
 ACCESS POINT FINANCIAL, LLC and )                           CONTESTED MATTER
 APF – CRE I, LLC                    )
                                     )
        Movants.                     )
                                     )
 v.                                  )
                                     )
 YC ATLANTA HOTEL LLC.               )
                                     )
        Respondent.                  )
 ___________________________________ )

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          COME NOW, Access Point Financial, LLC (“Access Point”) and APF – CRE I, LLC

 (“CRE”, and collectively with Access Point, “Movant”) and hereby submit this Motion for Relief

 from the Automatic Stay (the “Motion”) pursuant to § 362(d)(2) of title 11 of the United States

 Code (the “Bankruptcy Code”), Rules 4001(a)(1) and (a)(3) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), and Rule 4001-1 of the Local Rules for the United States

 Bankruptcy Court for the Northern District of Georgia (“BLR”), respectfully showing as follows:

                                 JURISDICTION AND VENUE

          1.    This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

 Venue is proper in this Court for this Motion pursuant to 28 U.S.C. §§ 1408 and 1409.

          2.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

                                PRELIMINARY STATEMENT
                                                 1
Case 21-50964-bem         Doc 189    Filed 07/15/21 Entered 07/15/21 17:10:29               Desc Main
                                    Document     Page 2 of 23



        3.      The Court should grant Movant relief from the automatic stay under Section

 362(d)(2) to pursue its state law remedies against its collateral because YC Atlanta Hotel LLC

 (“Debtor”) (i) lacks equity in the property and (ii) cannot carry its burden to prove to this Court

 that a successful and effective reorganization is reasonably in prospect. Debtor is indebted to

 Movant in an amount exceeding $14,306,218.81. Movant’s claim against the Debtor’s estate is

 secured by a first-priority security interest in all the Debtor’s assets which, according to Debtor’s

 Schedules, has a value of $7,936,412.11. Moreover, Debtor’s proposed Plan and Disclosure

 Statement contends that Movant has a deficiency claim of $5,096,463.10. Thus, it is undisputed

 and admitted that Debtor lacks equity in Movant’s collateral.

        4.      Additionally, Debtor cannot prove that an effective reorganization is in prospect

 because: (1) Debtor cannot obtain an accepting impaired class of creditors given that Movant’s

 deficiency claim, properly classified, controls the general unsecured class of creditors; (2) Debtor’s

 Plan is not fair and equitable with respect to the treatment of Movant’s claims; (3) Debtor’s Plan

 violates the absolute priority rule by allowing YCF’s principals to retain their equity in the

 reorganized Debtor based on an alleged $300,000 capital infusion without exposing the equity

 interest to a competitive market and thereby eviscerates Movant’s credit bid and lien rights on

 Debtor’s equity; (4) Debtor’s Plan is not feasible as Debtor has insufficient revenues to meet its

 ongoing expenses, plan obligations and capex obligations, such as paying property taxes and

 completing a required property improvement plan (“PIP”), much less fund a Chapter 11 plan to

 repay its creditors and pay its associated administrative expenses; and (5) the Plan impermissibly

 consolidates Debtor’s estate with the estate of YC Fernley Hotel LLC (“YCF”) without making

 any showing that substantive consolidation is necessary or appropriate and without providing any




                                                   2
Case 21-50964-bem             Doc 189      Filed 07/15/21 Entered 07/15/21 17:10:29                        Desc Main
                                          Document     Page 3 of 23



 value to Movant on account of its lien on YCF’s ownership interest in the Debtor. Accordingly,

 this Court should grant the Motion and lift the automatic stay with respect to Movant’s collateral.

                          FACTUAL AND PROCEDURAL BACKGROUND

          A.       The Loan Documents and Indebtedness Owed to Movant

          5.       On November 15, 2019, Debtor executed that certain Promissory Note in the

 original principal amount of $2,200,000 payable to Access Point (the “CapEx Note”) as well as

 that certain Promissory Note in the original principal amount of $9,236,000 payable to CRE, as

 successor in interest to Access Point (the “Mortgage Note”, and together with the CapEx Note, the

 “Notes”) (See Proof of Claim No. 4-2, Case No. 21-50964, pp. 7-15, 90-95).1

          6.       The Notes are secured by, among other things:

               a. That certain Equipment Loan and Security Agreement dated November 15, 2019

                   (the “CapEx Loan and Security Agreement”) wherein Debtor granted Access Point

                   a first-priority security interest in, among other things, all its furnishings, fixtures

                   and equipment (the “FF&E”) (See Proof of Claim No. 4-2, pp. 96-136);

               b. That certain Deed to Secure Debt and Security Agreement dated November 15,

                   2019 and recorded in Fulton County, Georgia real property records as Instrument

                   No. 2019-0382185, Deed Book 60817, Page 281 (the “Security Deed”)

                   encumbering, among other things, Debtor’s real property located at 1419 Virginia

                   Ave., College Park, GA 30337 (as more particularly described in the Security Deed,

                   the “Real Property”) (See Proof of Claim No. 4-2, pp. 16-47);




 1
  Unless otherwise indicated, all further citations to the docket numbers or to proofs of claim are to the docket and
 claims registry in Case No. 21-50964.

                                                           3
Case 21-50964-bem    Doc 189    Filed 07/15/21 Entered 07/15/21 17:10:29              Desc Main
                               Document     Page 4 of 23



         c. That certain Assignment of Leases and Rents dated November 15, 2019 and

            recorded in the Fulton County real property records as Instrument No. 2019-

            0382186, Deed Book 60817, Page 313 (See Proof of Claim No. 4-2, pp. 48-56);

         d. That certain Pledge Agreement dated November 15, 2019 (the “Pledge

            Agreement”) wherein YCF granted Access Point a first-priority security interest in

            its 100% membership interest in the Debtor (See Proof of Claim 4-2, pp. 66-71);

         e. That certain UCC Financing Statement filed on November 18, 2019 with the Fulton

            County, Georgia Clerk of Superior Court as Instrument No. 0602019-08987 (See

            Proof of Claim 4-2, pp. 137-41);

         f. That certain UCC Financing Statement filed on November 19, 2019 with the Fulton

            County, Georgia Clerk of Superior Court as File No. 2019-0382187 and recorded

            in Deed Book 606817, Page 323 (See Proof of Claim 4-2, pp. 164-69);

         g. That certain UCC Financing Statement filed on December 5, 2019 with the Fulton

            County, Georgia Clerk of Superior Court as File No. 2019-0392558 and recorded

            in Deed Book 60884, Page 685 (Proof of Claim 4-2, pp. 170-71); and

         h. That certain UCC Financing Statement filed on December 6, 2019 with the Barrow

            County, Georgia Clerk of Superior Court as File No. 007-2019-053875 (See Proof

            of Claim 4-2, p. 142)

         i. That certain UCC Financing Statement filed on November 15, 2019 with the

            Nevada Secretary of State as Filing Number 2019053735-0 (See Proof of Claim 4-

            2, p. 195) (collectively, the “Security Instruments”, and together with the Notes and

            all documents executed in connection therewith and related thereto, together with

            all amendments and modifications, the “Loan Documents”).



                                               4
Case 21-50964-bem             Doc 189     Filed 07/15/21 Entered 07/15/21 17:10:29           Desc Main
                                         Document     Page 5 of 23



            7.      By and through the Security Instruments, Debtor granted Movant a first-priority

 security interest in the Real Property, together with the improvements thereon, and all furniture,

 fixtures, equipment, general intangibles, deposits, rents, income, accounts receivable, and

 proceeds (the “Collateral”).

            8.      Debtor defaulted under the Notes and Loan Documents by failing to pay monthly

 payments as and when due and by failing to pay the Mortgage Note upon its maturity on November

 1, 2020. By a letter dated January 21, 2021, Movant notified Debtor of its defaults and demanded

 payment of all sums due and payable under the Notes.

            9.      On February 3, 2021, Debtor filed its voluntary petition for relief under Chapter 11

 of the Bankruptcy Code (the “Petition Date”).

            10.     On July 14, 2021, CRE filed its Proof of Claim (Proof of Claim No. 10-1) (the

 “CRE Proof of Claim”) asserting a claim for $11,549,080.06 due and owing under the Mortgage

 Note as of the Petition Date. Also on July 14, 2021, Access Point filed its Proof of Claim (Proof

 of Claim No. 4-3) (the “Access Proof of Claim”, and together with the CRE Proof of Claim,

 “Movant’s Proof of Claim”)2 asserting a claim for $2,727,138.75 due and owing under the CapEx

 Note as of the Petition Date. As of the Petition Date, the total amount due and owing under the

 Notes is $14,306,218.81.

            11.     On July 6, 2021, Debtor and YCF filed their proposed plan of reorganization (Doc.

 184) (the “Plan”) and disclosure statement (Doc. 185) (the “Disclosure Statement”) wherein they

 contend that Movant’s secured claim is $7,567,491.08 and that Movant’s deficiency claim is

 $5,096,463.19. (See Plan, pp. 2-3; Disclosure Statement, p. 26.)




 2
     Movant’s Proof of Claim amended Proof of Claim No 4-2 filed on March 31, 2021.

                                                         5
Case 21-50964-bem            Doc 189     Filed 07/15/21 Entered 07/15/21 17:10:29                      Desc Main
                                        Document     Page 6 of 23



         B.       Debtor’s Other Creditors and PIP

         12.      Debtor’s Schedules, as amended, contend that there are only two secured creditors

 in this case, Movant and the Small Business Administration (the “SBA”). (See Doc. 115, pp. 3-8.)

 On April 15, 2021, the SBA filed its proof of claim (Proof of Claim No. 7-1) (the “SBA Proof of

 Claim”) asserting a claim against Debtor’s estate in the amount of $153,883.56, secured by a junior

 security interest in all the Debtor’s tangible and intangible personal property. (See SBA Proof of

 Claim, Attachment 1, pp. 2, 16-17.)

         13.      Debtor’s Schedules further show that there are $59,503.48 in priority unsecured

 claims in this case and $1,573,970.04 in general unsecured claims, of which $1,355,881.27 is

 allegedly owed to insiders of Debtor. (See Doc. 115, pp. 5-18.) Further, Debtor appears to have

 several outstanding invoices related to PIP expenses that are not included in its Schedules,

 including $11,401.21 in invoices owed to Home Depot dated from November 3, 2020 to June 2,

 2021 and a $281,752.01 invoice owed to Z&Z Construction dated February 15, 2021. Debtor’s

 Schedules also indicate that the Real Property has a value of $6,280,000 and that Debtor has other

 personal property worth $1,656,412.11. (See Doc. 121, pp. 2-8.)

         14.      Pursuant to that certain Franchise Agreement and PIP with Choice Hotels

 International, Inc. (“Choice Hotels”), Debtor is required to make certain improvements to the Real

 Property within ninety days from its approval or no later than 6 months after the Opening Date, as

 defined in the Franchise Agreement.3 (See Franchise Agreement and PIP attached to Proof of

 Claim No. 3-1 as Attachment 1.) The CapEx Note was intended to provide funds for Debtor to

 complete the PIP. Despite the CapEx Note being fully funded and the Franchise Agreement being




 3
  “Opening Date” is the date that the Debtor begins to rent any portion of the Rental Rooms under the Franchise
 Agreement. (Proof of Claim No. 3-1, Franchise Agreement § 1(f).)

                                                         6
Case 21-50964-bem           Doc 189     Filed 07/15/21 Entered 07/15/21 17:10:29                   Desc Main
                                       Document     Page 7 of 23



 signed almost two years ago, Debtor has not completed the improvements required by the PIP.

 Further, Debtor does not have sufficient cash on hand or sufficient cash flow to complete the PIP.

                                               ARGUMENT

         A.       Movant is Entitled to Relief from the Automatic Stay

         15.      This Court should grant Movant relief from the automatic stay to allow it to pursue

 its state law remedies against its Collateral because Debtor has no equity in the property and the

 property is unnecessary to an effective reorganization. Section 362(d)(2) of the Bankruptcy Code

 provides secured creditors relief from the automatic stay when (1) there is no equity in the

 collateral and (2) such collateral “is not necessary to an effective reorganization.” 11 U.S.C. §

 362(d)(2)(A)-(B); In re Teron Trace, LLC, 2010 WL 2025530, at *1 (Bankr. N.D. Ga. Jan. 28,

 2010). Although Movant has the burden to establish that Debtor lacks equity in the property,

 Debtor has the burden of proof on all other issues, including the burden to show a “reasonable

 possibility of a successful reorganization within a reasonable time.” 11 U.S.C. § 362(g); In

 re Teron Trace, 2010 WL 2025530, at *1; In re Roswell-Hannover Joint Venture, 149 B.R. 1014,

 1017 (Bankr. N.D. Ga. 1992).

               1. Debtor Has No Equity in the Collateral.

         16.      It is undisputed that Debtor lacks equity in the Collateral. As noted above, Debtor’s

 Schedules indicate that the Real Property has a value of $6,280,000 and that Debtor’s personal

 property is worth $1,656,412.11. (See Doc. 121, pp. 2-8.) Additionally, Debtor’s Disclosure

 Statement contends that the value of all the Debtor’s assets is only $7,936,412.11 and that Movant

 has a deficiency claim of $5,096,463.10.4 (See Disclosure Statement, pp. 7, 21, 26.) Thus, Debtor

 admits that the value of the Collateral is substantially less than Movant’s secured claim and that it


 4
  The values of the Debtor’s assets listed in the Schedules and Disclosure Statement are used for demonstrative
 purposes. Movant does not necessarily agree with such values.

                                                       7
Case 21-50964-bem          Doc 189    Filed 07/15/21 Entered 07/15/21 17:10:29                Desc Main
                                     Document     Page 8 of 23



 has no equity in the Collateral.

         17.      Moreover, in its Order on Movant’s motion to appoint a Chapter 11 trustee, this

 Court noted that “[i]t is undisputed that [Movant] is undersecured” and that the Debtor’s property

 “is worth approximately one-half of [Movant’s] proof of claim amount.” (See Doc 152, p. 16.)

         18.      Consequently, Movant has satisfied the first element under Section 362(d)(2)(A).

               2. An Effective Reorganization Is Not Reasonably In Prospect.

         19.      Because Debtor lacks equity in the Collateral, Debtor can only prevent relief from

 the automatic stay if it can show that the Collateral is needed for an “effective reorganization.” 11

 U.S.C. § 362(d)(2)(B) (emphasis added). To make such a showing, the Supreme Court has stated

 that:

         [w]hat this requires is not merely a showing that if there is conceivably to be an
         effective reorganization, this property will be needed for it; but that the property
         is essential for an effective reorganization that is in prospect. This means . . . that
         there must be “a reasonable possibility of a successful reorganization within a
         reasonable time.”

 United Savings Assoc. v. Timbers of Inwood Forest, 484 U.S. 365, 375-76 (1988). In Timbers, the

 Supreme Court established a two-part test, first determining if there has been a showing of a

 reasonable possibility of a successful reorganization, and second, whether the reorganization can

 occur within a reasonable time. 484 U.S. at 375-76.

         20.      “The definition of ‘effective reorganization’ articulated by the Supreme Court in

 Timbers necessarily implicates, to a degree, consideration of the plan confirmation standards under

 11 U.S.C. § 1129.” In re 499 Warren St. Assocs. Ltd. P’Ship, 151 B.R. 307, 310 (Bankr. N.D.N.Y.

 1992); see also In re Roswell-Hanover, 149 B.R. at 1014 (determining whether confirmation

 requirements of Section 1129 could be satisfied to determine whether there was “an effective

 reorganization in prospect”); In re Anderson Oaks Ltd. P’ship, 77 B.R. 108, 111-13 (Bankr. W.D.

 Tex. 1987) (“Where it appears from the evidence that no proposed plan could realistically
                                                    8
Case 21-50964-bem         Doc 189    Filed 07/15/21 Entered 07/15/21 17:10:29               Desc Main
                                    Document     Page 9 of 23



 surmount the obligations imposed by Section 1129(a), it follows that no effective reorganization

 is possible.”). Indeed, as one bankruptcy court has aptly stated:

          To be “effective,” a plan must be confirmable. To be confirmable, specific
          requirements must be met. . . . As a result, in order to assess whether a debtor
          has met its burden under sections 362(d)(2) and 362(g), a bankruptcy court must
          weigh evidence presented against the standards imposed by section 1129 to
          determine whether the threshold requirements of that section can be met.

 In re Henrico Hotel Assocs., L.P., 1994 WL 16191612, at *4 (Bankr. E.D. Va. Mar. 31, 1994); see

 also In re Shady Grove Tech Ctr. Assocs., 227 B.R. 422, 426 (Bankr. D. Md. 1998) (stating that

 “‘[i]f the plan proposed cannot meet confirmation standards, it cannot form the basis for finding

 there to be a reasonable possibility of a successful reorganization.’”); In re Swedeland Dev. Group,

 Inc. 16 F.3d 552, 567 (3d Cir. 1994) (“‘If no reorganization of the debtor is feasible, then no

 property of the debtor can be necessary for that end.’”).

        21.     Debtor bears the burden of proof and persuasion in proving it has a reasonable

 probability of successful reorganization within a reasonable time under Section 362(d)(2)(B). See

 11 U.S.C. § 362(g)(2); see also In re Roswell-Hannover, 149 B.R. at 1017 (stating that because

 creditor met its burden that the debtor lacked equity in the property, “Section 362(d) requires that

 the stay be lifted unless debtor can meet its burden of demonstrating that there is an effective

 reorganization in prospect in this case.”); In re Teron Trace, 2010 WL 2025530, at *1 (stating that

 “in order to prevail on the motion, Debtor had to prove . . . that the property is essential for an

 effective reorganization that is in prospect.”).

        22.     Movant submits that Debtor cannot satisfy this burden because: (1) Debtor cannot

 show that an impaired class of creditors will vote in favor of the Plan; (2) the Plan is not fair and

 equitable; (3) the Plan violates the absolute priority rule; (4) the Plan is not feasible; and (5) the

 Plan impermissibly consolidates the Debtor with YCF.



                                                    9
Case 21-50964-bem         Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                  Desc Main
                                 Document    Page 10 of 23



              a. No Impaired Class of Creditors Will Vote in Favor of a Plan

        23.      Debtor does not have enough cash on hand to pay off the already mature Mortgage

 Note and the Real Property currently does not generate sufficient revenue (and has not generated

 sufficient revenue in the past) to enable Debtor to repay the Notes. Thus, Debtor cannot pay

 Movant’s claim without altering Movant’s contractual rights under the Notes and, as a result,

 Movant will be an “impaired” creditor under Section 1124 of the Bankruptcy Code. See In re

 Coram Healthcare Corp., 315 B.R. 321, 351 (Bankr. D. Del. 2004) (stating that “if the proposed

 plan of reorganization does not leave the creditor’s [legal, equitable or contractual] rights entirely

 unaltered, the creditor’s claim is impaired”); see also Debtor’s Plan at pp. 2-3 (admitting that

 Movant’s claim is impaired).

        24.      Since Movant will not consent to Debtor’s Plan, Debtor cannot confirm the Plan as

 a consensual plan of reorganization under Section 1129(a). See 11 U.S.C. § 1129(a)(8) (requiring

 that each class of impaired claims accept a plan). Instead, Debtor can only confirm the Plan under

 Section 1129(b)—generally referred to as the “cramdown” provision. To cramdown a plan under

 Section 1129(b), however, Debtor must show, among other things, that there is at least one class

 of impaired creditors, not including insiders, who will vote to accept the plan. See 11 U.S.C.

 § 1129(a)(10); In re Roswell-Hannover, 149 B.R. at 1017.

        25.      As previously noted, Debtor’s Plan provides that Movant has a deficiency claim of

 $5,096,463.10. (See Plan, p. 3; Disclosure Statement, p. 26.) If Movant’s unsecured deficiency

 claim is properly classified with the other general unsecured creditors in this case—including the

 SBA’s wholly undersecured claim of $153,883.56—a vote against confirmation of the Plan from

 Movant would mean that the general unsecured class would reject the Plan regardless of how the

 other creditors vote. This is the case because Movant’s deficiency claim would represent more


                                                  10
Case 21-50964-bem            Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                            Desc Main
                                    Document    Page 11 of 23



 than 33% of the total general unsecured claims, thereby preventing the general unsecured class

 from voting in favor of the Plan. See 11 U.S.C. § 1126(c) (stating that a class of claims votes in

 favor of a plan “if such plan has been accepted by creditors . . . that hold at least two-thirds in

 amount and more than one-half in number of the allowed claims of such class held by creditors.”).

         26.      Since the only impaired classes of creditors in this case will be Movant’s secured

 claim and the general unsecured class, Debtor cannot obtain an accepting impaired class of

 creditors as required by Section 1129(a)(10).5 Accordingly, Debtor cannot confirm a plan under

 the cramdowm procedures and cannot show that it has “a reasonable possibility of a successful

 reorganization within a reasonable time.” See In re Roswell-Hannover, 149 B.R. at 1017-20

 (granting stay relief where undersecured creditor’s vote against the plan would result in debtor not

 obtaining the vote of an accepting impaired class, thereby rendering the plan unconfirmable.”); In

 re Anderson Oaks (Phase I) Ltd. P’ship, 77 B.R. 108, 111-13 (Bankr. W.D. Tex. 1987) (granting

 stay relief where there was no impaired accepting class of creditors for the debtor’s proposed

 cramdown plan and stating that “[i]f cramdown is not available, it is pointless to further consider

 a plan which requires cramdown for its success.”).

         27.      As demonstrated by Debtor’s proposed Plan, Debtor will try to avoid the fact that

 it cannot meet the Bankruptcy Code’s cramdown requirements by arguing that it can obtain an

 impaired accepting class by separately classifying Movant’s claim from the other general

 unsecured creditors. In fact, Debtor’s Plan attempts to separately classify non-insider, general




 5
   Debtor’s proposed Plan contends that the SBA’s claim is secured by a first-priority security interest in payment
 intangibles and, therefore, treats the SBA’s claim under its own class. (See Plan, pp. 4-5; Disclosure Statement, pp.
 25-26.) However, as shown by the Security Instruments, Movant has a perfected security interest in the Debtor’s
 general intangibles which, as defined by the Georgia UCC, includes payment intangibles, and was recorded prior to
 the SBA’s lien. (See the Access Proof of Claim, pp. 137-42, 170-71; see also O.C.G.A. 11-9-102(a)(43).) Therefore,
 the SBA’s claim is wholly undersecured and should be treated in Class 6 along with Movant’s deficiency claim.


                                                         11
Case 21-50964-bem             Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                               Desc Main
                                     Document    Page 12 of 23



 unsecured creditors into three separate classes.6 Such separate classification, however, is not

 permitted by the Bankruptcy Code as Debtor cannot gerrymander a class of impaired creditors that

 will vote for its plan. See In re Holywell Corp., 913 F.2d 873, 880 (11th Cir. 1990) (“[T]here must

 be some limit on a debtor's power to classify creditors . . . The potential for abuse would be

 significant otherwise. If the plan unfairly creates too many or too few classes, if the classifications

 are designed to manipulate class voting, or if the classification scheme violates basic priority

 rights, the plan cannot be confirmed.”); In re Greystone III Joint Venture, 995 F.2d 1274, 1279

 (5th Cir. 1991) (“the one clear rule that emerges from otherwise muddled case law on § 1122

 claims classification [is] thou shalt not classify similar claims differently in order to gerrymander

 an affirmative vote on a reorganization plan.”). Instead, Debtor must demonstrate “some business

 or economic reason independent of the debtor’s need to separately classify a claim to confirm a

 plan.” In re Save Our Springs (S.O.S.) Alliance, Inc., 388 B.R. 202, 235 (Bankr. W.D. Tex. 2008);

 see also In re Holley Garden Apartments, Ltd., 223 B.R. 822, 823 (Bankr. M.D. Fla. 1998) (“The

 majority of circuits that have examined the treatment of similar claims have held that the proponent

 of a plan must demonstrate a justification for its classification scheme and that the classification is

 not motivated by the purpose of gerrymandering an affirmative vote of an impaired class.”).




 6
   Debtor’s Plan separates general unsecured claims into the following classes: Class 4 – the convenience class for
 claims of $12,000 or less; Class 5 – for creditors with general unsecured claims larger than $12,000 and who do not
 elect to be treated under Class 4; and Class 6 – for the deficiency claims of Movant and the SBA. (See Plan, pp. 2-8.)
 As explained herein, Movant contends that creditors in Class 5 and Class 6 must be placed together in a single class
 and that there is no legitimate business or economic reason for their separate classification. As for Class 4, the
 Bankruptcy Code authorizes separate classification of smaller unsecured claims “for administrative convenience.” See
 11 U.S.C. § 1122(b). However, since Debtor’s Plan proposes to pay these claims in full on the effective date of the
 Plan, Movant contends that these claims are not impaired. Similarly, creditors with unsecured claims larger than
 $12,000 who elect to be treated under Class 4 are also unimpaired as the Plan provides that their election is in full and
 complete satisfaction of their claims. (See Plan, p. 5.) Finally, Debtor’s Plan also classifies non-tax priority claims
 into Class 2, which it contends is impaired. (Id. at p. 2.) However, because the Plan provides that Class 2 claims will
 be paid in full on the effective date, they are also unimpaired. (Id.)

                                                           12
Case 21-50964-bem        Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                 Desc Main
                                Document    Page 13 of 23



        28.      Here, any justification Debtor might proffer for separately classifying general

 unsecured creditors from the deficiency or undersecured claims of Movant and the SBA would be

 a pretext for gerrymandering an accepting class as most courts have rejected distinctions between

 unsecured deficiency claims and claims of general unsecured creditors, such as trade claims. See

 In re Boston Post Road Ltd. P’ship, 21 F.3d 477, 483 (2d. Cir. 1994) (“the different origins of the

 FDIC’s unsecured deficiency claim and general unsecured trade claims, claims which enjoy

 similar rights and privileges under the Bankruptcy Code, do not alone justify separate

 segregation.”); In re 455 CPW Assocs., 1999 WL 675972, at *3 (S.D.N.Y. 1999) (affirming a

 bankruptcy court’s ruling that a secured creditor’s “deficiency claim [was] substantially similar to

 the other unsecured claims.”); In re Roswell-Hannover, 149 B.R. at 1019 (rejecting the debtor’s

 argument that “the difference in the nature of Hancock’s unsecured [deficiency] claim and the

 other unsecured claims justifies [] separate classification”); In re 499 W. Warren Street Assocs.

 Ltd. P’ship, 151 B.R. 307 (Bankr. N.D.N.Y. 1992) (finding that the first mortgage creditor’s

 deficiency claim and the second mortgage creditor’s “wholly unsecured” claim must be placed

 into the same class as general unsecured creditors because “simple invocation of the distinction

 between Code-created unsecured deficiency claims and other unsecured claims, without more,

 does not warrant separate classification of such claims.”). Accordingly, because there is no

 legitimate “economic or business reason independent of the debtor’s need . . . to confirm a plan”

 justifying separate classification, Debtor must classify the deficiency or undersecured claims of

 Movant and the SBA in the same class as other general unsecured creditors to satisfy the

 classification standards under Section 1122.

              b. The Plan is Not Fair and Equitable




                                                 13
Case 21-50964-bem               Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                           Desc Main
                                       Document    Page 14 of 23



            29.      Additionally, an effective reorganization is not in prospect because the Plan is not

 fair and equitable with respect to Movant’s claims. See 11 U.S.C. § 1129(b)(1) (requiring that a

 plan be “fair and equitable with respect to each class of claims or interests that is impaired under,

 and has not accepted, the plan.”).

            30.      Despite the Disclosure Statement contending that Debtor’s assets total

 $7,936,412.11, the Plan values Movant’s secured claim at $7,567,491.08. (See Disclosure

 Statement, p. 7; Plan, pp. 2-3.) Movant has a first priority security interest in all the Debtor’s assets

 and, therefore, the value of Movant’s secured claims treated under the Plan must equal the value

 of all the Debtor’s assets.7 See 11 U.S.C. § 1129(b)(2)(A)(i)(II).

            31.      Additionally, Movant contends that the value of the Real Property is significantly

 higher than the $6,280,000 valuation asserted in the Disclosure Statement.8 Rather than providing

 a method of valuing the Real Property and the rest of Movant’s Collateral, the Plan unilaterally

 bifurcates Movant’s secured claims without any hearing on or determination of the value of

 Movant’s Collateral. Moreover, the Plan completely ignores Movants’ lien on YCF’s ownership

 interest in the Debtor and does not include the value of such ownership interest in Movant’s

 secured claim. (See Disclosure Statement, p. 25 (valuing Movant’s secured claim based only on

 the Real Property, the FF&E and funds held in reserve accounts with Movant).)

            32.      The Plan is also not fair and equitable because it proposes to treat Movant’s secured

 claims with interest-only payments for the first 6 months of the Plan and principal payments

 amortized over 300 months for the next 71 months of the Plan. (See Plan, pp. 2-3.) Such terms do




 7
  Movant has two secured claims in this case—one held by CRE secured by, among other things, the Debtor’s Real
 Property, and the other held by Access Point secured by, among other things, the Debtor’s FF&E. Thus, the Plan
 should treat these claims separately, rather than treating them as a single claim.
 8
     Movant contends that CRE’s claim is fully secured due to appreciation in the Real Property since the Petition Date.

                                                            14
Case 21-50964-bem         Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                  Desc Main
                                 Document    Page 15 of 23



 not resemble a commercial loan that Debtor could receive from a financial institution on the open

 market and, therefore, the proposed treatment is not fair and equitable. See In re Shoaf, 2012 WL

 1194114, at *2 (Bankr. E.D.N.C. April 10, 2012) (stating that “[a] commercial loan in [C]hapter

 11 must resemble a commercial loan on the open market to be fair and equitable to the creditor.”).

        33.      Likewise, the Plan’s treatment of Movant’s unsecured deficiency claim is also not

 fair and equitable because the Plan provides that Movant will receive quarterly interest-only

 payments until December 31, 2023 at which point the Debtor will begin making annual Excess

 Cash Flow Payments for 5 years with the remaining amount of Movant’s deficiency claim being

 paid with a balloon payment on the 78th month of the Plan. (See Plan, pp. 6-7.) Because the Plan’s

 definition of Excess Cash Flow Payments does not place any limit on the Debtor’s operating or

 capex expenses or contain any required minimum payment, Debtor has no obligation to pay

 unsecured creditors anything (beyond quarterly interest payments of 1.08%) until six and a half

 years after the effective date of the Plan.(See id. at 38-39.) Even then, there is no showing that the

 Debtor will have the ability to make the balloon payment to unsecured creditors, which could total

 over $5 million. Accordingly, it is likely that Movant will receive little or no payment on its

 deficiency claim, which is certainly not fair and equitable.

              c. The Plan Violates the Absolute Priority Rule

        34.      Debtor also cannot show that an effective reorganization is in prospect because

 Debtor’s Plan violates the absolute priority of § 1129(b)(2)(B) which requires that “claims of an

 impaired class must be paid in full before a junior class of claims or interests is to retain any

 interest.” In re PHA Lightnight Design Inc., 2011 WL 2669204, at *2 (Bankr. N.D. Ga. May 31,

 2011). Here, Debtor’s Plan allows YCF’s principals to retain equity interest in the reorganized

 Debtor despite the general unsecured class being impaired. (See Plan, p. 8; Disclosure Statement,


                                                  15
Case 21-50964-bem         Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                  Desc Main
                                 Document    Page 16 of 23



 pp. 29-30.) While the Plan and Disclosure Statement contend that unsecured creditors will be paid

 in full, such obligation to pay these unsecured claims is illusory. As noted above, the Plan provides

 that general unsecured creditors will receive: (i) quarterly interest-only payments; (ii) five annual

 Excess Cash Flow Payments beginning on December 31, 2023; and (iii) a final balloon payment

 of the remaining unsecured claims on the 78th month of the Plan. (See Plan, pp. 6-7.) Because the

 Plan’s imposes no cap on the Debtor’s operating or capex expenses, it is likely that general

 unsecured creditors will receive little or no Excess Cash Flow Payments during the life of the Plan

 and there is no showing that Debtor will have the ability to pay off the balance of the over $5

 million unsecured claims through a balloon payment on the 78th month of the Plan. Accordingly,

 Movants contend that retention of equity interest in the reorganized Debtor by YCF’s principals

 violates the absolute priority rule.

         35.     While the Plan provides that the YCF’s principals will contribute a $300,000 capital

 infusion, and assuming this infusion of capital is in exchange for retention of equity by YCF’s

 principals, this is insufficient to constitute “new value.” In order for a “new value” contribution to

 warrant an exception to the absolute priority rule, such new value must, among other things, be

 “reasonably equivalent to the value of the new equity interest in the reorganized Debtor.” Here,

 there is no way to determine if the equity interest in the reorganized Debtor is “reasonably

 equivalent” to the $300,000 capital infusion as Debtor’s Plan does not expose the equity interest

 to a competitive market. Thus, Debtor’s Plan does not satisfy the “new value” corollary to the

 absolute priority rule. See Bank of Am. Nat. Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S.

 434, 458 (1999) (stating that Chapter 11 “plans providing junior interest holders with exclusive

 opportunities free from competition and without benefit of market valuation fall within the

 prohibition of § 1129(b)(2)(B)(ii)”); In re Glob. Ocean Carries, Ltd., 251 B.R. 31, 49 (Bankr. D.



                                                  16
Case 21-50964-bem            Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                Desc Main
                                    Document    Page 17 of 23



 Del. 2000) (finding that a plan “violate[d] the absolute priority rule by allowing the existing

 controlling shareholder to determine, without the benefit of a public auction or competing plans,

 who will own the equity of [the debtor] and how much they will pay for the privilege”).

           36.      Additionally, through substantive consolidation of Debtor with YCF and

 assignment of Debtor’s equity interest to YCF’s principals, the Plan essentially proposes a sale of

 the equity in the reorganized Debtor to YCF’s principals for the $300,000 capital infusion. Because

 Movant has a lien on YCF’s membership interest securing Debtor’s obligations under the Notes,

 however, Movant is entitled to credit bid the amounts owed under the Notes for Debtor’s equity.

 See RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 647 (2012) (stating that

 “debtors may not sell their property free of liens under § 1129(b)(2)(A) without allowing

 lienholders to credit-bid, as required by clause (ii)”). Since the Plan does not provide any

 competitive bidding for the equity in the reorganized Debtor, the Plan thus impermissibly denies

 Movant the value of its collateral and eviscerates Movant’s credit bid and lien rights on Debtor’s

 equity.

                 d. Debtor Cannot Show that its Plan is Feasible

           37.      Debtor also cannot meet its burden of showing that an effective reorganization is in

 prospect because Debtor’s Plan is not feasible. See In re Annicott Excellence, LLC, 258 B.R. 278,

 284 (Bankr. M.D. Fla. 2001) (“If no reorganization of the debtor is feasible, then no property of

 the debtor can be necessary for that end.”); In re Bowman, 253 B.R. 233, 239 (B.A.P. 8th Cir.

 2000) (stating that for a debtor to meet its burden of showing that it has a reasonable possibility of

 a successful organization, it “must show that its proposed plan of reorganization is feasible and

 therefore, likely confirmable.”); In re 300 Washington Street, LLC, 528 B.R. 534, 553 (Bankr.

 E.D.N.Y. 2015) (“For the purposes of § 362(d)(2), a realistically feasible plan capable of


                                                     17
Case 21-50964-bem         Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                 Desc Main
                                 Document    Page 18 of 23



 implementation, as opposed to fanciful, conclusory optimism, may fairly characterize an effective

 reorganization.”); In re Teron Trace, LLC, 2010 WL 2025530, at *4.

         38.     Pursuant to Section 1129(a)(11)’s “feasibility requirement,” a Chapter 11 plan is

 confirmable “only if there is a reasonable assurance that the plan will not be followed by” “a future

 liquidation or further reorganization of the debtor.” In re Walter Energy, Inc., 911 F.3d 1121, 1155

 (11th Cir. 2018). Here, Debtor cannot show that its Plan is feasible because it has insufficient

 revenues to pay its ongoing obligations, including property taxes and PIP expenses, much less fund

 the Plan to pay its creditors.

         39.     As evidenced by Debtor’s cash collateral budget, Debtor is not escrowing for

 property taxes that will come due later this year. (See Forth Interim Cash Collateral Order, Doc.

 161, p. 16 ($0 allocated for taxes for May 2021 through August 2021); see also Debtor’s Monthly

 Operating Report for May 2021, Doc. 180, p. 4 (indicating that Debtor only has $3,502.18 in

 escrow for taxes and insurance premiums).) Based on the amounts owed by Debtor in 2020 for

 property taxes, Debtor will owe approximately $140,000 in property taxes for 2021.

         40.     Additionally, Debtor has incurred over $100,000 in administrative expenses since

 the Petition Date and, pursuant to 11 U.S.C. § 1129(a)(9), these expenses must be paid in full on

 the effective date of the Debtor’s Plan. (See Exhibit E to the Disclosure Statement (indicating that

 administrative claims total $100,000).)

         41.     Finally, by Debtor’s own admission, it currently has at least $174,008.75 in

 additional renovations that remain outstanding under the PIP. (See Debtor’s PIP Budget attached

 hereto as Exhibit A.) Movant disputes that only $174,008.75 remains outstanding under the PIP or

 that the renovation work that Debtor has completed so far complies with the PIP.




                                                  18
Case 21-50964-bem          Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29              Desc Main
                                  Document    Page 19 of 23



        42.        Debtor’s Disclosure Statement contends that $253,948.08 of the CapEx Loan

 proceeds are held in a reserve account with Movant (the “PIP Reserve”) and that another $113,542

 is held in an insurance escrow account with Movant (the “Insurance Escrow”, together with the

 PIP Reserve, the “Reserve Accounts”). (See Disclosure Statement, p. 7.) Debtor proposes to use

 funds in the Reserve Accounts to fund the remaining PIP renovations and pay its 2021 property

 taxes. However, under the terms of the CapEx Loan and Security Agreement, Movant is not

 obligated to disburse funds held in the Reserve Accounts to Debtor due to its pre-petition default

 and because Movant has a lien on funds held in the Reserve Accounts. (See CapEx Loan and

 Security Agreement, ¶¶ 3(o) (stating that payment of taxes and insurance premiums from the Tax

 and Insurance Escrow Fund is conditioned on “no Default or Event of Default hav[ing] occurred”);

 13(a)(ii) (stating that upon default, Movant may “[c]ease making any further disbursements or

 advances hereunder and terminate any further obligation to do so”).) Rather, Movant is entitled to

 setoff amounts held in the Reserve Accounts against the accelerated debt. (See id. at ¶¶ 13(a)(i)

 and (vii) (stating that upon default, Movant can “[d]eclare the entire unpaid balance of the Loan

 immediately due and payable” and that it can “[s]et-off, hold and apply against all amounts due to

 Lender hereunder or under any of the other Loan Documents, any security deposits, cash, credits

 or accounts of any nature whatsoever . . . maintained by or on behalf of Borrower with Lender”).)

 Thus, Debtor cannot use funds in the Reserve Accounts to complete the PIP renovations or pay its

 property taxes.

        43.        Based on the Debtor’s Monthly Operating Reports, it is clear that Debtor does not

 have sufficient revenue to pay the PIP expenses, property taxes and fund a plan of reorganization.

 In February, Debtor reported net income of -$28,642.34 even with a $25,000 “equity infusion.”

 (See Doc. 90, pp. 2-3.) In March, Debtor reported a net income of $144,698.25 but this includes a



                                                  19
Case 21-50964-bem         Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                   Desc Main
                                 Document    Page 20 of 23



 $44,365.70 insurance payment. (See Doc. 135, pp. 2-3.). In April, Debtor reported a net income of

 -$108,063.06. (See Doc. 156, p. 2.) Finally, in May, Debtor reported a net income of $56,782.16.

 (See Doc. 180, p. 2.) Thus, Debtor’s average monthly net income since the Petition Date has been

 $16,193.75, without escrowing for property taxes or making debt service payments. Therefore,

 Debtor does not have sufficient revenue to meet its ongoing expenses, much less fund a plan of

 reorganization.

        44.      The lack of feasibility of Debtor’s Plan is also apparent by its reliance on an alleged

 $300,000 equity infusion from the YCF’s principals—Baldev Johal (“Johal”) and Balbir Gosal

 (“Gosal”). Both Johal and Gosal, however, are guarantors of the accelerated debt owed to Movant

 and defendants in a guaranty suit filed by Movant. (See Doc. 1, Case No. 21-cv-00908-LLM.)

 Johal testified before this Court that “his personal finances have been negatively impacted by the

 pandemic.” (See Doc. 152, p. 20.) Thus, it is highly unlikely Johal and Gosal have—and there has

 been no showing that they will have—the ability to provide the required equity infusion needed to

 fund the Debtor’s proposed Plan. Without this infusion of capital, Debtor’s operating revenue is

 simply insufficient to fund a plan, especially given the minimum $400,000 in expenses the Debtor

 will have to pay in the coming months. Accordingly, Debtor cannot show that there is a reasonable

 probability that its Plan is feasible. See In re Aspen Village at Lost Mountain Memory Care, LLC,

 609 B.R. 536, 543 (Bankr, N.D. Ga. 2019) (stating that “[w]hile § 1129(a)(11) does not require

 the debtor to guarantee success, establishing feasibility requires more than a promise, hope, or

 unsubstantiated prospect of success.”).

              e. The Plan Impermissibly Consolidates Debtor with YCF

        45.      Finally, there is also no effective reorganization in prospect because Debtor’s Plan

 impermissibly merges the estates and liabilities of Debtor and YCF through substantive



                                                   20
Case 21-50964-bem         Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                 Desc Main
                                 Document    Page 21 of 23



 consolidation. The Eleventh Circuit has stated that “[s]ubstantive consolidation should be used

 sparingly” and requires a showing that: “(1) there is substantial identity between the entities to be

 consolidated; and (2) consolidation is necessary to avoid some harm or realize some benefit.” See

 Eastgroup Prop. V. Southern Motel Ass’n, Ltd., 935 F.2d 245, 249 (11th Cir. 1991). Here, Debtor’s

 Disclosure Statement makes no showing as to why substantive consolidation is necessary or

 appropriate and, instead, merely states that “[t]he Plan shall serve as a motion by Debtors” to

 substantively consolidate Debtor with YCF. (See Disclosure Statement, pp. 29-30.) Thus, the

 Debtor’s Plan impermissibly treats the Debtor’s estate as substantively consolidated with YCF’s

 estate when no such relief has been granted and without making the required showings that would

 enable the Court to grant substantive consolidation. See In re CRB Partners, LLC, 2013 WL

 796566, *13-14 (Bankr. W.D. Tex. Mar. 4, 2013) (stating that “[n]othing [] automatically permits

 two separate debtors with jointly administered cases to mingle their assets and obligations” and

 that “[i]t is therefore inappropriate for debtors who have not secured substantive consolidation

 from a court to draft their plan as though they had.”).

        46.     Further, Debtor’s Plan ignores the fact that, pursuant to the Pledge Agreement,

 Movant has a security interest in YCF’s ownership in the Debtor. The Plan provides no value to

 Movant on account of its lien on YCF’s membership interest in the Debtor and instead, through

 the purported substantive consolidation of Debtor and YCF, completely wipes Movant’s lien.

 Thus, substantive consolidation as contemplated by the Plan would significantly prejudice Movant

 and would, therefore, prevent a finding that any “benefits of consolidation ‘heavily’ outweigh the

 harm” to Movant. See Eastgroup, 935 F.2d at 249.




                                                  21
Case 21-50964-bem         Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29                  Desc Main
                                 Document    Page 22 of 23



                                           CONCLUSION

        WHEREFORE, Movant respectfully requests that this Court enter an order (i) granting

 Movant relief from the automatic stay so that it can exercise its state law remedies with respect to

 its Collateral and (ii) grant Movant such other and further relief as the Court deems just and proper.

        Respectfully submitted, this 15th day of July, 2021.

                                                       _/s/ Lisa Wolgast____________________
                                                       Frank W. DeBorde
                                                       Georgia Bar No. 215415
                                                       Lisa Wolgast
                                                       Georgia Bar No. 773399
                                                       Morris, Manning & Martin, LLP
                                                       1600 Atlanta Financial Center
                                                       3343 Peachtree Road NE
                                                       Atlanta, Georgia 30326
                                                       (404) 233-7000
                                                       fwd@mmmlaw.com
                                                       lwolgast@mmmlaw.com

                                                       Attorneys for Access Point Financial, LLC
                                                       and APF – CRE I, LLC




                                                  22
Case 21-50964-bem         Doc 189 Filed 07/15/21 Entered 07/15/21 17:10:29            Desc Main
                                 Document    Page 23 of 23



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                              )
                                     )                      CHAPTER 11
 YC ATLANTA HOTEL LLC and            )
 YC FERNLEY HOTEL LLC                )                      Case No. 21-50964-BEM
                                     )                      (Jointly Administered)
 Debtor.                             )
 ____________________________________)
                                     )
 ACCESS POINT FINANCIAL, LLC and )                          CONTESTED MATTER
 APF – CRE I, LLC                    )
                                     )
        Movants.                     )
                                     )
 v.                                  )
                                     )
 YC ATLANTA HOTEL LLC.               )
                                     )
        Respondent.                  )
 ___________________________________ )


                                   CERTIFICATE OF SERVICE

        I certify that I have this day served a true and correct copy of the within and foregoing
 MOTION FOR RELIEF FROM THE AUTOMATIC STAY with the Clerk of Court by using
 the Court's CM/ECF system, which will serve as notice to all counsel.

          This 15th day of July, 2021.

                                             Respectfully submitted,

                                             MORRIS, MANNING & MARTIN, LLP

                                             By: /s/ Lisa Wolgast________________
                                                Frank W. DeBorde
                                                Georgia Bar No. 215415
                                                Lisa Wolgast
                                                Georgia Bar No. 773399




                                               23
